95 F.3d 42
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Gary PHAM, Plaintiff-Appellant,v.D.B. ELLIS, Patrol Section;  Winter Hill Apartment;Department of Human Development;  Social SecurityDistrict Office;  Lock Wood House,Defendants-Appellees.
No. 96-1766.
United States Court of Appeals, Fourth Circuit.
Submitted:  Aug. 20, 1996.Decided:  Sept. 3, 1996.

Gary Pham, Appellant Pro Se.  Anthony D. Dawyer, Columbia, Maryland;  Ann Gouldin Killalea, OFFICE OF THE COUNTY ATTORNEY, Fairfax, Virginia;  Constance Harriett Frogale, OFFICE OF THE UNITED STATES ATTORNEY, Alexandria, Virginia;  Steven Dewey Briglia, BRIGLIA & WRIGHT, P.C., Fairfax, Virginia, for Appellees.
Before WILKINS and WILLIAMS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order granting the Defendants' motions to dismiss Appellant's claim that he was being victimized and that the Defendants were part of a conspiracy to further this victimization.  We have reviewed the record and the district court's order and find no reversible error.  Appellant's complaint fails to satisfy any of the requirements of Fed.R.Civ.P. 8(a).  Appellant makes no assertions as to why the federal court has jurisdiction, nor does he raise any federal questions or constitutional issues.  Furthermore, Appellant's complaint fails to state a cause of action upon which relief could be granted and therefore was properly dismissed pursuant to Fed.R.Civ.P. 12(b)(6).  Finally, Appellant fails to make any specific request for relief in his complaint.  Accordingly, we affirm the order of the district court.   Pham v. Ellis, No. CA-96-183-A (E.D.Va. Apr. 26, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.


2
AFFIRMED.